 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
AMCOL INTERNATIONAL CORPORATION
CHANGE OF CONTROL AGREEMENT
 
This Change of Control Agreement (the “Agreement”) is made and entered into as
of March 11, 2011 by and between Michael Johnson (the “Executive”) and AMCOL
International Corporation, a Delaware corporation (the “Company”).
 
WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control
transaction.
 
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities.
 
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined below) of the Company.
 
WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
 
WHEREAS, the Board believes that it is imperative to provide Executive with
severance benefits upon Executive’s termination of employment in connection with
a Change of Control to provide enhanced financial security and incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of a Change of Control.
 
NOW, THEREFORE, EXECUTIVE AND THE COMPANY AGREE AS FOLLOWS:
 
1.   Term of Agreement.  This Agreement shall become effective on June 11, 2011
(the “Effective Date”) and shall terminate on  June 11, 2014 (the “Termination
Date”), or upon termination of Executive’s employment more than 120 days prior
to or more than one year after a Change of Control, whichever comes first.  As a
further clarification of the foregoing, Executive will be entitled to the
benefits provided under Section 3(a) and Section 4 of this Agreement in the
following circumstances: (i) if a Change of Control occurs prior to the
Termination Date and within twelve (12) months following the Change of Control,
Executive’s employment is terminated involuntarily by the Company for any reason
other than for Cause, Executive’s death or Executive’s Disability, or by
Executive pursuant to a Voluntary Termination for Good Reason; or (ii) if prior
to the Termination Date, Executive’s employment is terminated involuntarily by
the Company for any reason other than for Cause, Executive’s death or
Executive’s Disability, or by Executive pursuant to a Voluntary Termination for
Good Reason and within one hundred twenty (120) days of such termination a
Change of Control occurs.
 
 
 

--------------------------------------------------------------------------------

 
 
2.   At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law.  Executive understands that nothing in this Agreement modifies Executive’s
“at-will” employment status with the Company and the Company or Executive may
terminate the employment relationship at any time, with or without cause.
 
3.   Change of Control Severance Benefits.
 
(a)   Involuntary Termination Other Than For Cause, Death or Disability or
Voluntary Termination for Good Reason In Connection With A Change of
Control.  If, within one hundred twenty (120) days prior to the occurrence of a
Change of Control or within twelve (12) months following the occurrence of a
Change of Control, Executive’s employment is terminated involuntarily by the
Company for any reason other than for Cause, Executive’s death or Executive’s
Disability, or by Executive pursuant to a Voluntary Termination for Good Reason
and the termination constitutes a “separation from service” under Section 409A
of the Internal Revenue Code of 1986 (the “Code”), then, subject to subsection
(iii) below, the Company shall provide Executive with the benefits set forth
below:
 
(i)   Cash Award.  A lump sum payment in an amount equal to two times the sum of
(A) the Executive’s base salary immediately prior to the Change of Control and
(B) the target bonus amount for Executive under the Company’s annual bonus
program with respect to the year of the Change of Control. This lump sum payment
shall be paid on the sixtieth (60th) day after Executive’s “separation from
service” or the Change of Control, whichever is later.
 
(ii)   Entire Change of Control Benefits.  All of the foregoing benefits,
together with those benefits provided in Section 4 hereof, shall replace and be
in lieu of any other benefit to which Executive would otherwise be entitled in
connection with a Change of Control, except as otherwise provided in the
Company’s long-term equity incentive plans or cash incentive plans or any award
agreements under such plans.
 
(iii)   Release.  Notwithstanding the above provisions of this Section 3(a), the
Company shall not be obligated to provide the benefits under this Section 3(a)
unless prior to the sixtieth (60th) day following Executive’s “separation from
service” within the meaning of Code Section 409A (or Change of Control, if
later) Executive has executed and delivered to the Company a general release of
claims against the Company and its affiliates in substantially the form set
forth on Exhibit A hereto (the “Release”) and the revocation period set forth in
the release has expired.
 
(b)   Voluntary Resignation; Termination For Cause.  If Executive’s employment
terminates by reason of Executive’s voluntary resignation (which is not a
Voluntary Termination for Good Reason), or if Executive is terminated for Cause,
then Executive shall not be entitled to receive severance or other benefits
pursuant to this Agreement.  In such event, Executive shall receive all earned
but unpaid compensation as may be required by law or pursuant to any other
effective plan or agreement of or with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   Disability; Death.  If Executive’s employment with the Company terminates
as a result of Executive’s Disability, or if Executive’s employment terminates
due to the death of Executive, then neither Executive nor Executive’s estate
shall be entitled to receive severance or other benefits pursuant to this
Agreement.  In such event, Executive or Executive’s estate shall receive all
earned but unpaid compensation as may be required by law.  If Executive dies
following the termination of his employment under the circumstances described in
Section 3(a) above, then Executive’s estate shall be entitled to the benefits
provided in Section 3 above.
 
(d)   Termination Apart from Change of Control.  If Executive’s employment is
terminated for any reason more than one hundred twenty (120) days prior to the
occurrence of a Change of Control or more than twelve (12) months following the
occurrence of a Change of Control, then Executive shall not be entitled to
receive severance or other benefits pursuant to this Agreement.  In such event,
Executive shall receive all earned but unpaid compensation as may be required by
law or pursuant to any other effective plan or agreement of or with the Company
.
 
(e)   Sale of a Segment.  If the Company sells a majority of the stock or assets
of an operating business segment (other than the transportation segment) and
such sale does not otherwise constitute a Change of Control under this
Agreement, and at the time of the sale, Executive is the chief executive officer
of such segment, then the sale of a majority of the stock or assets of such
segment shall be treated as a Change of Control for the Executive for purposes
of Section 3(a), subject to the following:
 
(i)   Definition of Segment.  An operating business segment (other than the
transportation segment) shall be considered a segment for purposes of this
Section 3(e) if the Company classifies it as a segment in its most recent filing
with the Securities and Exchange Commission prior to the sale.  As of the
Effective Date, the Company has three such operating business segments: Minerals
and Materials; Environmental; and Oilfield Services.
 
(ii)   Termination of Employment.  An Executive will not be considered to have
terminated employment if he is offered employment with the purchaser of the
segment on substantially similar terms as his employment with the Company prior
to the sale.
 
(iii)   Cash Award Calculation.  For purposes of calculating the cash award
under Section 3(a)(i)(B), the target bonus amount for Executive under the
Company’s annual bonus program with respect to the year immediately preceding
the sale of the segment (or the year immediately preceding the termination of
employment, if earlier), will be used instead of the target bonus amount with
respect to the year of sale of the segment.
 
4.   Acceleration of Vesting of Equity Awards and Payment of Prorated Annual
Bonus.
 
(a)           Acceleration of Vesting of Equity Awards.  If a Change of Control
occurs during the term of this Agreement (including the sale of a segment as
provided under Section 3(e) above), all outstanding stock options, restricted
stock awards and other equity compensation granted to Executive prior to or
after the Effective Date shall become fully vested and exercisable upon the
effective date of a Change of Control (to the extent permitted by the terms of
the relevant equity compensation plan or award agreement) and will remain
exercisable during the thirty (30) day period commencing on the effective date
of such Change of Control, to the extent shares of the Company’s common stock
remain outstanding following such effective date, but in no event beyond the
date any equity awards would otherwise expire but for the Change of Control,
except as otherwise required with respect to an award intended to qualify as
performance-based compensation under Section 162(m) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Payment of Prorated Annual Bonus.  If a Change of Control occurs
during the term of this Agreement (including the sale of a segment as provided
under Section 3(e) above), the Company shall provide Executive with a payment
equal to a prorated portion of his performance-based annual bonus for such
year.  The prorated amount shall be determined based on performance to date and
on the number of days which have elapsed in such fiscal year through the date of
the Change of Control. Following receipt of this payment, Executive shall
forfeit any further rights to this annual bonus.
 
5.   Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:
 
(a)   Cause.  “Cause” means any of the following: (i) Executive’s commission of
a felony or misdemeanor that involves fraud, dishonesty or moral turpitude; (ii)
Executive’s willful or intentional material breach of this Agreement or the
Company’s Confidentiality Agreement and Covenant Not to Compete, or any material
breach of this Agreement or the Company’s Confidentiality Agreement and Covenant
Not to Compete that is not corrected within thirty (30) days of notice from the
Company; (iii) willful or intentional material misconduct by Executive in the
performance of his duties; (iv) Executive performs his duties in a manner that
is grossly negligent; and/or (v) Executive fails to cooperate in any
governmental investigations or proceedings.
 
(b)   Change of Control.  “Change of Control” shall be deemed to have occurred
on the first to occur of any of the following:
 
(i)   any person (as such term is used in Rule 13d-5 under the Exchange Act) or
group (as such term is defined in Section 3(a)(9) and 13(d)(3) of the Exchange
Act), other than a Subsidiary, any employee benefit plan (or any related trust)
of the Company or any of its Subsidiaries or any Excluded Person, becomes the
Beneficial Owner (as defined in Rule 13d-3 (or any successor rule) of the
Securities and Exchange Commission under the Exchange Act of 1934) of 50.1% or
more of the Common Stock of the Company or of Voting Securities representing
50.1% or more of the combined voting power of the Company (such a person or
group, a “50.1% Owner”), except that (A) no Change of Control shall be deemed to
have occurred solely by reason of such beneficial ownership by a corporation
with respect to which both more than 49.9% of the common stock of such
corporation and Voting Securities representing more than 49.9% of the aggregate
voting power of such corporation are then owned, directly or indirectly, by the
persons who were the direct or indirect owners of the common stock and Voting
Securities of the Company immediately before such acquisition in substantially
the same proportions as their ownership, immediately before such acquisition, of
the Common Stock and Voting Securities of the Company, as the case may be and
(B) such corporation shall not be deemed a 50.1% Owner; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)   the directors serving on the Company’s Board of Directors as of the end
of the fiscal year immediately preceding the date of the transaction cease for
any reason to constitute at least one-half of the directors of the Company then
serving; or
 
(iii)   immediately prior to the consummation by the Company of a merger,
reorganization, consolidation, or similar transaction, or a plan or agreement
for the sale or other disposition of 50.1% of the consolidated assets of the
Company or a plan of liquidation of the Company (any of the foregoing
transactions, a “Reorganization Transaction”) which is not an Exempt
Reorganization Transaction (provided however, there shall be no Change of
Control unless the Reorganization Transaction is actually consummated).
 
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of this Agreement would result
in the imposition of an additional tax under Section 409A of the Code if the
foregoing definition of “Change of Control” were to apply, but would not result
in the imposition of any additional tax if the term “Change of Control” were
defined herein to mean a “change in control event” within the meaning of
Treasury Regulation Section  1.409A-3(i)(5), then “Change of Control” shall mean
a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5), but only to the extent necessary to prevent such compensation
from becoming subject to an additional tax under Section 409A of the Code.  For
purposes of the definition of Change of Control under this Agreement, any
defined terms used but not defined herein shall have the meaning set forth in
the AMCOL International Corporation 2010 Long-Term Incentive Plan.
 
(c)   Disability.  “Disability” means that Executive has been unable to perform
Executive’s Company duties for more than twelve (12) weeks in any twelve (12)
month period as a result of Executive’s incapacity due to physical or mental
illness.
 
(d)   Voluntary Termination for Good Reason.  “Voluntary Termination for Good
Reason” means Executive voluntarily resigns from employment with the Company
within thirty (30) days of one or more of the following events which occurs
without Executive’s consent and which remains uncured thirty (30) days after
Executive’s delivery to the Company of written notice thereof:
 
(i)   a material reduction in Executive’s duties and responsibilities as an
executive of the Company or the segment, business unit or group that is or was
formerly part of the Company; provided, however, that a reduction in Executive’s
duties or responsibilities solely by virtue of the Company’s being acquired and
becoming part of a larger entity (e.g., when Executive continues to have the
same duties and responsibilities, following a Change of Control, for the
segment, business unit or group that was formerly part of the Company, but does
not have similar duties and responsibilities for the acquiring company) shall
not by itself constitute Voluntary Termination for Good Reason provided the
Executive’s scope of responsibilities, reporting duties and access to senior
management remain substantially similar; and, provided further, that a Voluntary
Termination for Good Reason shall be deemed to occur if during the one hundred
twenty (120) days prior to the occurrence of a Change of Control a  material
reduction in Executive’s duties and responsibilities has occurred and Executive
resigns within thirty (30) days after the Change of Control;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)   a material reduction by the Company in Executive’s base salary,  target
bonus opportunity or equity compensation in effect immediately prior to such
reduction; and
 
(iii)   a relocation of Executive without his or her written consent, to a
facility or location more than fifty (50) miles from the Executive’s office
immediately prior to the Change of Control.
 
6.   Successors.
 
(a)   Company Successors.  The Company will require any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) or to all or substantially all of the Company’s
business and/or assets (or a majority of an operating business segment of the
Company within the meaning of Section 3(e)) to assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 5(a) or which becomes bound by the terms of this
Agreement by operation of law
 
(b)   Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
7.   Notice.
 
(a)   General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following sending via Federal Express or other
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive.  In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of its Secretary.
 
(b)   Notice of Termination of Employment.  Any termination of Executive’s
employment by the Company for Cause or Disability or by Executive pursuant to a
Voluntary Termination for Good Reason shall be communicated by a notice of
employment termination to the other party given in accordance with Section 7(a)
of this Agreement.  Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the effective termination date (which shall be not
more than thirty (30) days after the giving of such notice).  Any notice of a
Voluntary Termination for Good Reason must be provided by Executive within
thirty (30) days of the occurrence of a event listed in Section 5(d) above,
shall set forth the facts and circumstances claimed to provide a basis for
Voluntary Termination for Good Reason and allow the Company thirty (30) days in
which to cure such condition.  The failure by either party to include in the
notice any fact or circumstance that contributes to a showing of Voluntary
Termination for Good Reason or termination for Cause or Disability shall not
waive any right of the party hereunder or preclude the party from asserting such
fact or circumstance in enforcing the party’s rights hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.   Executive Covenants.  Executive reaffirms that he is bound by the Company’s
Confidentiality Agreement and Covenant Not to Compete, a copy of which is
attached hereto as Exhibit B and incorporated by reference herein.
 
9.   Code Section 280G.
 
(a)   In the event that: (i) the aggregate payments or benefits to be made or
afforded to Executive under this Agreement or any other agreement which are
deemed to be “parachute payments” as defined in Section 280G of the Code or any
successor thereof, (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Code; and (ii) if (A) such
Termination Benefits were reduced to an amount (the “Non-Triggering Amount”),
the value of which is one dollar ($1.00) less than an amount equal to three
times Executive’s “base amount,” as determined in accordance with Section 280G
of the Code, and (B) the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (a) the amount of tax required to be paid by
Executive thereon by Section 4999 of the Code and further minus (b) the product
of the Termination Benefits and the marginal rate of any applicable state and
federal income tax, then (iii) the Termination Benefits shall be reduced to the
Non-Triggering Amount.
 
(b)   If it is determined that Executive’s Termination Benefits shall be reduced
pursuant to Section 8(a), the Termination Benefits shall be reduced in the
following order: (i)  the acceleration of vesting of equity awards described in
Section 3(a)(ii), and (ii) the cash severance payment in Section
3(a)(i).  Reduction in either cash payments or equity compensation benefits
shall be made prorata between and among benefits that are subject to Section
409A of the Code and benefits that are exempt from Section 409A of the Code.
 
(c)   Any determination of whether there will be a limitation on payments to
Executive pursuant to Section 8(a) above shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the Change of Control or, if such firm declines to serve, such other
nationally recognized certified public accounting firm as may be designated by
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive not less than ten (10) business
days prior to the Change of Control.  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any determination by the Accounting
Firm shall be binding upon the Company and Executive.  For purposes of making
the calculations required by this Section 8, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.
 
(d)   Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would result in a loss by the Company of
any portion if its tax deduction for payments made by the Company to Executive
due to the application of Section 280G of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)   Notwithstanding any other provision of this Section 8, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of
Executive all or any portion of the applicable taxes under Section 4999 of the
Code that it determines in good faith that it is or may be in the future
required to withhold, and Executive hereby consents to such withholding.
 
10.   Miscellaneous Provisions.
 
(a)   Arbitration.  Except as set forth in the following sentence, the parties
agree to submit any and all controversies, disputes or claims arising from or
relating to this Agreement to binding arbitration before a single arbitrator in
Chicago, Illinois (unless the parties agree in writing to a different location)
in accordance with the American Arbitration Association's National Rules for
Resolution of Employment Disputes then in effect.  Any controversies, disputes
or claims arising from or relating to the sale of a majority of an operating
business segment of the Company as provided in Section 3(e) of this Agreement
shall not be submitted to arbitration.  The determination of the arbitrator will
be conclusive and binding on the Company and Executive, and judgment upon the
award rendered may be entered by a court with jurisdiction.  The arbitrator
shall have discretion to award reasonable attorney’s fees and costs to the
prevailing party.
 
(b)   Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(c)   Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  The Agreement and the Confidentiality
Agreement and Covenant Not to Compete attached as Exhibit B represent the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior arrangements and understandings regarding same.
 
(d)   Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Illinois, as
applied to agreements among Illinois residents entered into and to be wholly
performed within the State of Illinois (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).
 
(e)   Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
 
(g)   Code Section 409A.  This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.
 
(i)   Notwithstanding any provision to the contrary in this Agreement, no amount
deemed deferred compensation subject to Section 409A of the Code shall be
payable to Executive hereunder unless Executive’s termination of employment
constitutes a “separation from service” with the Company within the meaning of
Section 409A of the Code and the Department of Treasury regulations and other
guidance promulgated thereunder.  In addition, if Executive is deemed by the
Company at the time of Executive’s separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section shall be paid in a lump sum to Executive, and any remaining
payments due under this Agreement shall be paid as otherwise provided
herein.  Finally, to the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, any such
reimbursements payable to Executive pursuant to this Agreement shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
 
(ii)   Additionally, in the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.  To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)   For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.
 
(iv)   Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
 
[Signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
 
AMCOL INTERNATIONAL CORPORATION
 
 
By:              James W. Ashley, Jr.         
Title:           Secretary                                              
Date:          March 11, 2011                                               
 
EXECUTIVE:
 
               /s/ Michael Johnson         
                                         
Michael Johnson
Date:     March 11, 2011                                                   



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------